I dissent. The "Sales Tax and Use Tax Return" furnished by
the Tax Commission is, upon its face, a very compact form in which parts of matters of both taxes are intermingled; and items are numbered consecutively without regard to the particular tax involved.
To me the important parts of the form as indicating the intent of the taxpayer are the title, the consecutive numbers and the certificate. That certificate says in so many words that the return is intended as a return under the Use Tax Act as well as the Sales Tax Act. Reference to the former is not stricken out. The title covers both taxes.
Now let us examine how the taxpayer filled the form out. Items 1 and 5 of "Amount Subject To Sales Tax" contain figures. Items 2, 3 and 4 thereof are blank — they do not contain the words "none" or the figure zero. Obviously as blanks they are intended as a negative, as much as if "none" or a zero had been included. In other words, the taxpayer certifies that nothing goes in these blanks. *Page 15 
Items 6, 7 and 8 under "Amount Subject To Use Tax" are blank. The taxpayer has indicated above in items 2, 3 and 4 that blanks mean a negative. What has changed that intent? Nothing.
Items 9 and 11 contain figures and item 10 is blank — again an implied negative in item 10. Note that this part of the return is entitled "Computation of Tax," obviously referring to both taxes if there are any. The Use Tax, of course, was not computed as there was nothing in the return covering Use Tax to compute.
To hold that Use Tax was not intended to be covered by the return because some notation to that effect does not appear on the face of the return, is hyper-technical; and completely overlooks a very natural and human assumption that if blanks are sufficient for a negative in one place on a form of consecutively numbered items, they are in another. Furthermore, who should bear the burden of a mistake of interpretation? Suppose the taxpayer had, in line 6, placed a zero, and that was the total of entries under Use Tax. If that didn't satisfy the Commission, would it be the fault of the taxpayer? What taxpayer is qualified to read the mind of the Commission?
It seems clear that this is a single return, intended to cover both taxes, and that any entry upon its face would be sufficient to cover both taxes, unless there is some act or statement — as for example, erasures or lining out in the certificate to indicate that the form is intended to refer to only one of the taxes. *Page 16